UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE CARSON

                                 Plaintiff,                           OPINION AND ORDER
                                                                           19 Civ. 2227 (ER)
                   - against -

WESTERN EXPRESS, INC. and
TIMOTHY TUCKER,

                                 Defendants.


RAMOS, D.J.:

            Jermaine Carson, brought suit against Western Express, Inc. (“Western Express”) and

Timothy Tucker (together, “Defendants”) in New York Supreme Court seeking damages under

New York Insurance Law for a motor vehicle accident that took place in the State of

Pennsylvania. 1 Doc. 1, Ex. A. Defendants removed the action to federal court on March 12,

2019. Doc. 1. This Court has diversity jurisdiction pursuant to 28 U.S.C. §§ 1332(a), 1441(a)–

(b).

            Before the Court is Defendants’ Motion for Summary Judgment on the basis that this

Court lacks personal jurisdiction over both Western Express and Tucker. For the reasons stated

below, the motion is GRANTED.

       I.      BACKGROUND

            On December 28, 2017, Tucker—during the course of his employment with, and driving

a truck owned by, Western Express—allegedly rear-ended Carson’s truck. Doc. 1, Ex. A

(“Complaint”) ¶ 27–34. Doc. 20, Ex. A at 2–5. The collision took place in Pennsylvania.


1
 The suit initially also named Western Express PA LLC as a defendant. However, Western Express PA LLC was
voluntarily dismissed from this litigation on July 18, 2019. Doc. 15.
Complaint ¶ 31. Carson is domiciled in New York, and Tucker is domiciled in Virginia.

Complaint ¶¶ 1–2; Doc. 5 (“Answer”) ¶ 2. It is undisputed that Western Express, a trucking

company that does business across the United States, is incorporated and headquartered in

Tennessee. Complaint ¶ 5; Answer ¶ 5; Doc. 18, Ex. E (“Easterday Affidavit”). Additionally,

Western Express has designated an agent for service of process in all fifty states, including New

York, pursuant to the Federal Motor Carrier Act. 49 U.S.C. § 13304(a). Doc. 18, Ex. 9

(“MOL”) at 6–7; Doc. 20 (“Opp.”) at 2–3.

         After the collision, Carson sued Western Express and Tucker for damages under New

York Insurance Law. Complaint ¶¶ 39–42. Defendants then removed the case to federal court

and filed an Answer in which they raised personal jurisdiction as an affirmative defense. Answer

at 6. Defendants again raised personal jurisdiction in a letter to the Court and indicated that they

intended to file a motion to dismiss on that basis. Doc. 9; Minute Entry for June 20, 2019. The

instant motion for summary judgment followed.

   II.      LEGAL STANDARD

         Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Senno v. Elmsford Union Free Sch. Dist., 812

F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (quoting SCR Joint Venture L.P. v. Warshawsky, 559 F.3d

133, 137 (2d Cir. 2009)). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Id. (internal quotation marks and citation omitted). “When the burden of proof

at trial would fall on the nonmoving party, it ordinarily is sufficient for the movant to point to a

lack of evidence to go to the trier of fact on an essential element of the nonmovant’s claim. In



                                                  2
that event, the nonmoving party must come forward with admissible evidence sufficient to raise

a genuine issue of fact for trial in order to avoid summary judgment.” Jaramillo v.

Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986)).

          In deciding a motion for summary judgment, the Court construes the facts in the light

most favorable to the nonmovant and resolves all ambiguities and draws all reasonable

inferences against the movant. Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011). The

nonmovant, however, may not rely on unsupported assertions or conjecture in opposing

summary judgment. Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995). Rather, the nonmovant “must set forth significant, probative evidence on which a

reasonable fact-finder could decide in its favor.” Senno, 812 F. Supp. 2d at 467–68 (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986)). “To avoid summary judgment,

all that is required of the non-moving party is a showing of sufficient evidence supporting the

claimed factual dispute as to require a judge or jury’s resolution of the parties’ differing versions

of the truth.” Id. “If the defendant asserts in a Rule 56 motion that undisputed facts show the

absence of jurisdiction, the court proceeds, as with any summary judgment motion, to determine

if undisputed facts exist that warrant the relief sought.” Ball v. Metallurgie Hoboken-Overpelt,

S.A., 902 F.2d 194, 197 (2d Cir. 1990).

   III.      DISCUSSION

          Defendants argue that this Court lacks personal jurisdiction over them because neither

Western Express nor Tucker are citizens of New York and because Western Express is not “so

heavily engaged in activity in New York as to render it essentially at home [here].” MOL at 2.

Carson counters that the Court has personal jurisdiction over both defendants because Western



                                                  3
Express designated an agent for service of process in New York, as required by the Federal

Motor Carrier Act. Opp. at 2–3.

       To determine whether it has personal jurisdiction over a foreign defendant, the Court

must first determine whether the laws of the forum state permit exercise of jurisdiction. Chatwal

Hotels & Resorts LLC v. Dollywood Co., 90 F. Supp. 3d 97, 102–03 (S.D.N.Y. 2015)

(citing Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010); Best Van

Lines, Inc. v. Walker, 490 F.3d 239, 244 (2d Cir. 2007)). In New York, jurisdiction may be

established over a defendant by general jurisdiction under New York Civil Practice Law and

Rules (“CPLR”) § 301, or specific jurisdiction under CPLR § 302. See Delorenzo v. Ricketts &

Assocs., Ltd., No. 15 Civ. 2506 (VSB), 2017 WL 4277177, at *6 (S.D.N.Y. Sept. 25, 2017).

Courts must then determine whether the exercise of such personal jurisdiction comports with the

requirements of due process. Best Van Lines, Inc., 490 F.3d at 244 (“The reach of New York’s

long-arm statute . . . does not coincide with the limits of the Due Process Clause. Analysis under

it therefore may involve two separate inquiries, one statutory and one constitutional.”).

       Specific jurisdiction does not apply in this case, as the motor vehicle accident took place

in Pennsylvania and Carson alleges no injuries related to the State of New York. The only

question, then, is whether this Court has general personal jurisdiction over the Defendants.

General jurisdiction in New York exists where a company “has engaged in such a continuous

and systematic course of doing business in New York that a finding of its presence in New York

is warranted.” Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014)

(internal quotations, modifications, and citation omitted).

       However, a court’s exercise of general jurisdiction over a foreign corporation only

comports with the due process requirements of the Fourteenth Amendment if the corporation’s



                                                 4
“affiliations with the State . . . render [it] essentially at home in the forum State.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citation omitted). “[T]he

general jurisdiction inquiry ‘is not whether a foreign corporation’s in-forum contacts can be said

to be in some sense continuous and systematic,’ but rather . . . ‘whether that corporation’s

affiliations with the State are so continuous and systematic as to render it essentially at home in

the forum.’” Brown v. Lockheed Martin Corp., 814 F.3d 619, 627 (2d Cir. 2016)

(quoting Daimler AG v. Bauman, 571 U.S. 117, 139 (2014). A corporation is “essentially at

home” in the state of incorporation and the state of its principal place of business. Daimler, 571

U.S. at 138–39. Only in a “truly exceptional case” may “another jurisdiction . . . exercise such

sweeping powers as the use of its adjudicatory authority to decide matters unrelated to its

citizens or to affairs within its borders.” Brown, 814 F.3d at 627 (internal quotation marks and

citations omitted). Most recently, the Supreme Court again reiterated that “the paradigm forum

for the exercise of general jurisdiction . . . for a corporation . . . [is where] the corporation is

fairly regarded as at home.” Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cty., 137 S. Ct. 1773, 1780 (2017) (citing Goodyear, 564 U.S. at 924, 131 S.Ct. 2846) (internal

quotations omitted).

        The central dispute in this motion is whether Wester Express consented to personal

jurisdiction in New York State by designating an agent for service of process, as required by the

Federal Motor Carrier Act. Carson points to several cases that have addressed this issue and

have held that such designation does, indeed, confer general personal jurisdiction. Opp. at 4–7.

However, none of these cases post-date Daimler. As the Second Circuit noted in Brown,

“Daimler, decided in 2014, considerably altered the analytic landscape for general jurisdiction

and left little room for [arguments that contacts of substance, deliberately undertaken and of



                                                    5
some duration could place a corporation ‘at home’ in many locations].” 814 F.3d at 629.

Indeed, a court within this District has addressed this very question post-Daimler, and it has

concluded in no uncertain terms that “designation of an agent to accept service of process on [a

foreign corporation’s] behalf does not effect a consent to general personal jurisdiction in New

York.” Hartford Fire Ins. Co. v. Maersk Line, No. 18 Civ. 121 (PKC), 2019 WL 4450639, at *6

(S.D.N.Y. Sept. 17, 2019). This Court finds that decision persuasive and thus determines that the

designation of an agent for service alone cannot provide this Court with general personal

jurisdiction over Defendants.

       Neither does the Court find any other basis for asserting personal jurisdiction over

Defendants. Under Daimler, “the place of incorporation and principal place of business are

paradigm . . . bases for general jurisdiction” for a corporation. Daimler, 571 U.S. at 137 (internal

quotation marks and citations omitted). It is uncontested in this case that Western Express is

incorporated and headquartered in Tennessee. See Complaint ¶ 5; Answer ¶ 5; Easterday

Affidavit. And New York can hardly be described as Western Express’s principal place of

business; for example, it has terminals in seven states, none of which are New York. Easterday

Affidavit ¶ 7–8. Neither does it have offices or bank accounts in New York State. Id. ¶ 9–10.

This is not a case where Western Express’s “affiliations with the State are so continuous and

systematic as to render [it] essentially at home in [New York].” Daimler, 571 U.S. at 139

(internal quotation marks and citations omitted). Carson presents no evidence to cast doubt on

this conclusion.

       Similarly, it is uncontested that Tucker is domiciled in Virginia. Complaint ¶ 2; Answer

¶ 2. “For an individual, the paradigm forum for the exercise of general jurisdiction is the

individual’s domicile . . . .” Daimler, 571 U.S. at 137. Furthermore, Tucker has shown that he



                                                 6
